358 F.3d 1156
UNITED STATES of America, Plaintiff-Appellee,v.Cruz INIGUEZ, aka Cruz Iniguez Garcia, Manuel Martinez, and Cruz Garcia Iniguez, Defendant-Appellant.United States of America, Plaintiff-Appellant,v.Cruz Iniguez, aka Cruz Iniguez Garcia, Manuel Martinez, and Cruz Garcia Iniguez, Defendant-Appellee.
No. 01-50553.
No. 01-50629.
United States Court of Appeals, Ninth Circuit.
Filed February 18, 2004.

Miriam A. Krinsky, Asst. U.S. Atty., USLA-Office of the U.S. Attorney, Los Angeles, CA, Linda M. Aouate, USSA-Office of the U.S. Attorney, Santa Ana, CA, for Plaintiff-Appellee.
Gary P. Burcham, San Diego, CA, for Defendant-Appellant.
Before: SCHROEDER, Chief Judge.
ORDER
SCHROEDER, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be heard by the en banc court pursuant to Circuit Rule 353.